                          Case 18-35304 Document 10 Filed in TXSB on 10/08/18 Page 1 of 1

 Fill in this information to identify the case:

 Debtor name         Square Melons, Inc

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         18-35304
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Batool Hassan                     6107 Baron Hill Lane                             Benchmark Auto                  D       2.3
                                               Sugar Land, TX 77479                                                              E/F
                                                                                                                                G



    2.2      Safeer Hassan                     6107 Baron Hill Lane                             BBVA Compass Bank               D
                                               Sugar Land, TX 77479                                                              E/F        3.4
                                                                                                                                G



    2.3      Safeer Hassan                     6107 Baron Hill Lane                             TBF Financial LLC               D
                                               Sugar Land, TX 77479                                                              E/F        3.9
                                                                                                                                G



    2.4      Safeer Hassan                     6107 Baron Hill Lane                             Hooten Family Trust             D
                                               Sugar Land, TX 77479                                                              E/F        3.6
                                                                                                                                G



    2.5      Safeer Hassan                     6107 Baron Hill Lane                             Hooten Family Trust             D
                                               Sugar Land, TX 77479                                                              E/F
                                                                                                                                G       2.1




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
